FRANK, Judge.
Hillsborough County has appealed from an order of the circuit court granting Nick J. Sinardi $5,500 for his services as a court-appointed attorney. A fee award to appointed counsel is properly challenged by petition for certiorari rather than by appeal. Schommer v. Bentley, 489 So.2d 40 (Fla. 2d DCA 1986). Accordingly, we treat this appeal as a petition for certiorari and grant the petition.
At the conclusion of his representation of Anthony J. Harris, Jr., in a capital *484felony case attorney Sinardi moved for a fee in excess of the $3,500 amount set by section 925.036(2)(d) Florida Statutes (1987), for representation of a defendant convicted of a capital crime. The trial court agreed with Sinardi’s contention that his extraordinary and unusual service justified a fee in excess of the statutory amount. See Makemson v. Martin County, 491 So.2d 1109 (Fla.1986), cert. denied, — U.S. -, 107 S.Ct. 908, 93 L.Ed.2d 857 (1987). Although this finding was proper, the court erred in disregarding the administrative order of the chief judge of the thirteenth judicial circuit, in effect at the time of Sinardi’s representation of Harris, that special public defenders are to be compensated at the rate of forty dollars per hour.
Accordingly, we grant the petition for certiorari and remand this case with directions to calculate Sinardi’s fee based on the hourly rate established in the schedule adopted by the chief judge of the thirteenth judicial circuit. See Hillsborough County v. Marchese, 519 So.2d 728 (Fla. 2d DCA 1988); Board of County Commissioners of Hillsborough County v. Lopez, 518 So.2d 372 (Fla. 2d DCA 1988).
CAMPBELL, A.C.J., and PARKER, J., concur.